PER CURIAM:
Barbara Lattimore, proceeding pro se, appeals from the district court’s order denying her post-judgment motions for reconsideration in her suit against Bank of America, N.A. for claims related to a foreclosure on her home mortgage. The district court, in a single order, denied both motions as untimely, and alternatively, on the merits.
On appeal, Ms. Lattimore does not con- / test the district court’s finding that her post-judgment motions were untimely, nor does she dispute the district court’s conclusion that her motions for reconsideration failed on the merits. While we construe “briefs filed by pro se litigants liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.2008) (citations omitted). By failing to address the district court’s rulings in her initial brief, Ms. Lattimore has abandoned any challenge to them on appeal.1
Rather than address the district court’s bases for denying her motions, Ms. Lati-more makes numerous arguments regarding the merits of her underlying case and raises new claims against Bank of America. We have held that “except when we invoke the ‘plain error doctrine,’ which rarely applies in civil cases, we do not consider arguments raised for the first time on appeal.” Ledford v. Peeples, 657 F.3d 1222, 1258 (11th Cir.2011). Accordingly, we decline to address the issues Ms. Lattimore raises in her initial brief.
AFFIRMED.

. Ms. Lattimore did not file a reply brief.